Citation Nr: 0948524	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  09-06 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Johnson City Medical Center 
September 12, 2008 through September 21, 2008.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from March 1969 to 
March 1971, although no DD214 is of record to confirm these 
dates of service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2008 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Mountain Home, Tennessee.

The Veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in November 2009.


FINDINGS OF FACT

1.  A dialysis center at which the Veteran was being treated 
requested emergency transportation by ambulance for the 
Veteran, who was not fully conscious.

2.  After the Veteran was stabilized, the private facility 
attempted to arrange transportation to the VAMC, but the VAMC 
advised the Veteran's physicians that the surgical services 
requested for the Veteran by the transferring facility could 
not be provided by the VAMC at that time. 


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by JCHC from 
September 12, 2008 through September 20, 2008, have been met, 
but the criteria for reimbursement or payment by VA of the 
cost of unauthorized medical services provided by JCHC on 
September 21, 2008, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002 & 2009); 38 C.F.R. §§ 17.120, 17.1002 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his private care at Johnson City 
Medical Center (JCMC) in September 2008 should be reimbursed 
because he was transported to JCMC in an emergency situation 
and then could not be transported to VA because the care he 
needed was not available at VA.

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1728, the provisions of 38 U.S.C.A. §§ 
5103, 5103A are not applicable.  The provisions of 38 U.S.C. 
Chapter 17 and the relevant regulations contain their own 
notice requirements.  Regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  Under those regulations, the 
Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
other evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  38 C.F.R. § 17.124.  
When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for denial, his or her appellate 
rights, and to furnish all other notifications or statements 
required.  38 C.F.R. § 17.132.

As the decision below is favorable to the Veteran, no further 
discussion of any duty to notify or assist the Veteran is 
required.

Reimbursement of unauthorized medical expenses

Congress has authorized the reimbursement or payment for 
unauthorized emergency medical treatment of Veterans, under 
two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725.  The first statute applies to Veterans who have been 
granted service connection for at least one disability at the 
time they sought treatment or who were participants in a 
vocational rehabilitation program.  The Veteran does not 
contend, and it is not shown, that he has been awarded 
service connection for any disability or is a participant in 
a vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted, and 
no further discussion of this provision is required.  

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725, if the unauthorized care 
was provided under certain circumstances.  38 C.F.R. §§ 
17.1000-1008.  The criteria set up by the statute are 
conjunctive, not disjunctive; thus, all criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, 
effective October 10, 2008.  See "Veterans' Mental Health 
and Other Care Improvement Act of 2008," Pub. L. No. 110-
387, 122 Stat. 4110 (2008).  Specifically, the word "shall" 
in the first sentence replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non- 
discretionary, if the Veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  While the provisions became effective when the law was 
signed on October 10, 2008, there was no specific effective 
date or applicability date indicated for the provision.  
Although the care rendered in this case was provided prior to 
October 10, 2008, the claim was submitted after October 10, 
2008.  Therefore, the Board finds that the amended version of 
the statute is applicable to this claim.  

Facts and analysis

Among other criteria, the Veteran must establish that he was 
enrolled in the VA health care system, had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment, and that there is a financial need for 
reimbursement.  The evidence establishes that the Veteran was 
enrolled in the VA health system, and establishes that he had 
coverage under a health plan that would have paid for his 
care at JCMC, and was financially liable for the cost of his 
care.  

38 U.S.C.A. § 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 
effective as of May 29, 2000.  Care under this provision 
cannot be reimbursed under this authority unless emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public.  The emergency services provided to the Veteran 
at JCMC meet this criterion.

In addition, the claim for payment or reimbursement for the 
initial evaluation and treatment must be for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  This standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  

In this case, the Veteran was at a dialysis center receiving 
care.  The staff at the dialysis center called for emergency 
transport for the Veteran to an emergency room, and insisted, 
when the Veteran apparently regained partial consciousness 
after "passing out" that he allow himself to be transported 
to the emergency department.  The determination that the 
Veteran required emergency care was made by staff at a health 
care facility.  This criterion that an emergency be present, 
as judged by a prudent layperson, is met.  

In addition, reimbursement is available only if a VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson.  In this case, 
emergency transportation was required, and the Veteran has no 
choice as to which hospital the ambulance would transport 
him.  The regulation at 38 C.F.R. § 17.1002(c) specifically 
provides that this criterion for reimbursement is met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  The evidence 
establishes that the Veteran was transported to JCMC by 
ambulance, and this criterion is met.  

Additionally, payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment must be 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.  In this case, the VAMC reviewer 
provided an opinion on appeal that the Veteran's care 
constituted an emergency until September 14, 2008, but that 
the Veteran was stabilized and could have been transported to 
a VA facility on September 14, 2008.  

The reviewer further noted that transportation to the VA 
facility was initially arranged for September 14, 2008, but 
was then cancelled.  No specific record that transportation 
to VA was arranged, or that a VA facility had accepted the 
Veteran, is of record.  Therefore, the Board is unable to 
determine whether a VA facility was available to the Veteran 
on September 14, 2008.  In particular, the JCMC records 
clearly reflect that the Veteran required dialysis on 
September 15, 2008, and there is no verification that 
dialysis was available at VA for the Veteran on September 15, 
2008, even if the VA facility could accept the Veteran as an 
inpatient.  Thus, it is not clear that a VA facility was 
feasibly available on September 14, 2008.

Moreover, the physician progress notes establish that the 
providers at JCMC determined that the emergency condition 
underlying the Veteran's medical condition when he was 
admitted to JCMC was that he had sustained a transient 
ischemic attack (TIA).  September 14, 2008 JCMC notes reflect 
that the Veteran had an 80 percent to 99 percent blockage of 
the right internal carotid and required immediate further 
diagnostic and surgical evaluation because of the 
"critical" nature of this blockage.  Although the VA 
reviewer stated that the Veteran was "stable" as of 
September 14, 2008, it is not clear that the JCMC providers 
agreed that the Veteran was "stable" for transport.

Clinical notes dated on September 15, 2008 reflect that the 
Veteran was advised he should undergo surgery as soon as 
possible.  On September 15, 2008, the consulting neurologist 
again noted, as had been noted several times previously, that 
the Veteran wanted to be transferred to VA.  The Veteran 
underwent his routine dialysis at JCMC on September 15, and 
on September 16, the JCMC providers noted that the VA 
facility was on diversion and was not available.  The JCMC 
providers also noted that the Veteran could undergo surgery 
at JCMC, but that the VA facility could not get the Veteran 
on the operating room schedule even if the facility was not 
on diversion.  Two days later, on September 18, 2008, the 
Veteran underwent surgery.  On September 20, 2008, two days 
after the surgery, the Veteran was stabilized and restarted 
on his pre-surgery medications and routine.  He was 
discharged from JCMC on September 21, 2008.  

The question the Board must address is whether, if the 
Veteran was "stable" for transportation to the VA facility, 
but the VA facility could not provide timely the diagnostic 
and surgical evaluation the JCMC providers felt was 
necessary, the VA facility was, in fact, "feasibly" 
available.  

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the dispute is whether, if the VA facility 
agreed to accept the Veteran, but did not agree to provide 
treatment planned by the private facility on the timetable 
requested and recommended by the private facility, whether 
the Veteran could be transferred "safely" and should be 
considered "capable" of accepting the transfer.  The Board 
is unable to find a regulatory definition which answers this 
question, and it does not appear that there is a precedential 
court decision which addresses this issue.  

In the Board's opinion, the determination of "safe" medical 
care for the Veteran was best judged in this case by the 
providers at JCMC.  Those providers apparently determined, on 
September 14, 2008, that the transfer of the Veteran to the 
VA facility was not "safe," even if it was feasible, which 
is not shown by the record.  Certainly, when JCMC again 
considered that transfer of the Veteran might be "safe," on 
September 16, 2008, transfer was not feasible, as the VA 
facility was again on diversion.  Moreover, the VA facility 
indicated that the Veteran could not be placed on the 
operating room schedule.  The JCMC physician progress notes 
make it clear that the JCMC providers did not consider a 
transfer under those circumstances "safe."

The Board finds, resolving doubt as to the factual evidence 
and as to the statutory interpretation in the Veteran's 
favor, no VA facility was feasibly available for the 
Veteran's safe transfer until the Veteran stabilized on 
September 20, 2008, following surgery on September 18, 2008.  
Payment or reimbursement of the Veteran's unauthorized 
medical expenses through September 20, 2008, but not 
thereafter, is authorized by statute, and is granted.




ORDER

Payment or reimbursement of unauthorized private medical 
expenses incurred at Johnson City Medical Center September 
12, 2008 through September 20, 2008, is granted, but payment 
or reimbursement of unauthorized private medical expenses 
incurred at Johnson City Medical Center on September 21, 
2008, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


